EXHIBIT 10.72
FIRST SUPPLEMENTAL GUARANTEE
     THIS FIRST SUPPLEMENTAL GUARANTEE (this “Supplemental Guarantee”) is dated
as of February 5, 2009, among Ocean I Corporation, a Delaware corporation
(“Ocean I”), CastlePoint Holdings, Ltd., a Bermuda exempted company (the
“Company”), and Wilmington Trust Company, a Delaware banking corporation (the
“Guarantee Trustee”).
RECITALS
     WHEREAS, the Company and the Trustee entered into a Parent Guarantee
Agreement, dated as of December 14, 2006 (the “Parent Guarantee”), pursuant to
which the Company irrevocably and unconditionally agreed to guarantee the
payment obligations of CastlePoint Management Corp. with respect to the
Debentures and the Capital Securities; and
     WHEREAS, on the date of this Supplemental Guarantee, the Company will merge
with and into Ocean I, with Ocean I being the surviving corporation (the
“Merger”), whereupon the separate corporate existence of the Company will cease;
and
     WHEREAS, Section 8.2 of the Parent Guarantee requires that Ocean I
expressly assume, by a guarantee executed and delivered to the Trustee by Ocean
I, the due and punctual payment of any and all obligations of the Company under
the Parent Guarantee and the performance and observance of all the covenants and
conditions of the Parent Guarantee to be kept or performed by the Company; and
     WHEREAS, capitalized terms used and not otherwise defined herein shall have
the respective meanings assigned to such terms in the Parent Guarantee.
     NOW, THEREFORE, in compliance with Section 8.2 of the Parent Guarantee, and
in consideration of the covenants contained herein and intending to be legally
bound hereby, Ocean I and the Trustee, for the benefit of the Holders, agree as
follows:
     1. Assumption of Obligations. Ocean I hereby expressly assumes the due and
punctual payment of any and all obligations of the Company under the Parent
Guarantee and the performance and observance of all the covenants and conditions
of the Parent Guarantee to be kept or performed by the Company.
     2. Effect of Supplemental Guarantee. Upon the execution of this
Supplemental Guarantee, (i) the Parent Guarantee has been and hereby is modified
in accordance herewith; (ii) this Supplemental Guarantee forms a part of the
Parent Guarantee for all purposes; and (iii) except as modified and amended by
this Supplemental Guarantee, the Parent Guarantee shall continue in full force
and effect.
     3. The Trustee. The Trustee shall not be responsible in any manner
whatsoever for or in respect of the validity or sufficiency of this Supplemental
Guarantee or for or in respect of the recitals contained herein, all of which
recitals are made solely by Ocean I.

 



--------------------------------------------------------------------------------



 



     4. Governing Law. This Supplemental Guarantee shall be governed by and
construed in accordance with the laws of the State of New York, without regard
to conflict of law principles thereof.
     5. Successors and Assigns. This Supplemental Guarantee shall be binding
upon the successors, assigns, receivers, trustees and representatives of Ocean I
and shall inure to the benefit of the Holders of the Debentures and the Capital
Securities then outstanding.
     6. Headings. The headings used in this Supplemental Guarantee are inserted
for convenience only and shall not in any way affect the meaning or construction
of any provision of this Supplemental Guarantee.
     7. Counterparts. This Supplemental Guarantee may be executed in several
counterparts, each of which shall be an original and all of which shall
constitute one and the same instrument.
     IN WITNESS WHEREOF, the parties hereto have caused this Supplemental
Guarantee to be duly executed by their respective officers thereunto duly
authorized, as of the day and year first above written.

            OCEAN I CORPORATION
      By:   /s/ Francis M. Colalucci         Name:   Francis M. Colalucci       
Title:   Treasurer        CASTLEPOINT HOLDINGS, LTD.
      By:   /s/ Joel S. Weiner         Name:   Joel S. Weiner        Title:  
Senior Vice President and Chief Financial Officer        WILMINGTON TRUST
COMPANY, as Guarantee Trustee
      By:   /s/ Christopher J. Slaybaugh         Name:   Christopher J.
Slaybaugh        Title:   Assistant Vice President     

 